DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu; Lopamudra et al. US PGPUB 20190261391 A1	
Regarding claim 1. Kundu teaches teaches An information transmission method, applied to a communications system the method comprises: 
receiving, by a terminal device, the first downlink data,( [0129] The physical downlink shared channel (PDSCH) may carry user data and higher-layer signaling to the UEs 1301 and 1302.) 
wherein the communications system comprises a request transmission resource to transmit a scheduling request (SR) ([0028] In NR, uplink control information can be carried by PUCCH or PUSCH. In particular, uplink control information (UCI) may include scheduling request (SR), hybrid automatic repeat request-acknowledgement (HARQ-ACK) feedback,) and a feedback transmission resource to repeatedly transmit feedback information for first downlink data, ([0050] If HARQ-ACK PUCCH resource is configured with a 2-symbol PUCCH format 0, then the same sequence (the cyclic shift of which may be chosen based on the SR state (positive/negative), number of HARQ-ACK bit(s) (1 or 2) and type of each HARQ-ACK bit (ACK or NACK) and can be repeatedly transmitted on the two consecutive symbols.) 
wherein the request transmission resource and the feedback transmission resource both comprise M overlapping time units in time domain, wherein M is an integer greater than 1; ([0039] In scenario 1-1 at 322, a 1-symbol or 2-symbol PUCCH format 2 partially overlaps with an M-symbol PUCCH format 1 (14≤M≤4), where the starting symbols of two PUCCH resources overlap in time (SR starts at the same time as HARQ-ACK and/or CSI).  and 
when a duration be determined by the terminal device and that is used to transmit the SR is less than a preset duration,  ([0039] In FIG. 3B, different scenarios of partial overlap between two PUCCHs configured with format 2 (for HARQ-ACK and/or CSI) and format 1 (for SR) …  In scenario 1-1 at 322, a 1-symbol or 2-symbol PUCCH format 2 partially overlaps with an M-symbol PUCCH format 1 (14≤M≤4), where the starting symbols of two PUCCH resources overlap in time (SR starts at the same time as HARQ-ACK and/or CSI).) 
in each of the M time units, sending, by the terminal device, the feedback information using the request transmission resource, or 
sending both the SR and the feedback information by using the feedback transmission resource; ([0040] In these scenarios (1-1 through 1-5), SR may be multiplexed with HARQ-ACK and/or CSI bits onto the PUCCH resource for the HARQ-ACK and/or CSI )  or 
when a time unit that is determined by the terminal device and used to transmit the SR is a time unit in the M time units other than an initial time unit in the M time units,   ([0095] Option 1-2: When 1-symbol short PUCCH (format 0) semi-statically configured for SR transmission collides in time with the second symbol of 2-symbol short PUCCH (format 0) carrying HARQ-ACK feedback) 
sending, by the terminal device, the feedback information in each of the M time units by using the feedback transmission resource, and skipping sending the SR in the M time units by using the request transmission resource. (Ibid. If HARQ-ACK has higher priority than SR, then SR (semi-statically configured with 1-symbol PUCCH format 0) will be dropped or delayed until the end of HARQ-ACK transmission or UE transmits the SR on the next available opportunity.) 

Regarding claim 2. Kundu teaches The method according to claim 1, wherein the sending, by the terminal device in each of the M time units, the feedback information by using the request transmission resource, or sending both the SR and the feedback information by using the feedback transmission resource comprises: 
when the time unit used to transmit the SR is the initial time unit in the M time units, ([0039] in each of the M time units, ([0039] In scenario 1-1 at 322, a 1-symbol or 2-symbol PUCCH format 2 partially overlaps with an M-symbol PUCCH format 1 (14≤M≤4), where the starting symbols of two PUCCH resources overlap in time (SR starts at the same time as HARQ-ACK and/or CSI).) sending, by the terminal device, the feedback information by using the request transmission resource, or sending both the SR and the feedback information by using the feedback transmission resource. ( 

Regarding claim 3. Kundu teaches The method according to claim 1, wherein the method further comprises: when the time unit used to transmit the SR is the time unit in the M time units other than the initial time unit in the M time units, ([0095] Option 1-2: When 1-symbol short PUCCH (format 0) semi-statically configured for SR transmission collides in time with the second symbol of 2-symbol short PUCCH (format 0) carrying HARQ-ACK feedback) 
sending, by the terminal device, the SR after the M time units. ((Ibid. If HARQ-ACK has higher priority than SR, then SR (semi-statically configured with 1-symbol PUCCH format 0) will be dropped or delayed until the end of HARQ-ACK transmission or UE transmits the SR on the next available opportunity.) 

Regarding claim 5-7. Kundu teaches An information transmission apparatus comprises: a receiver, configured to receive the first downlink data; (Fig. 15, RF Interface 1516) and a processor (Fig. 15, CPU 1404E) and a transmitter (Fig. 15, RF INT), performing the method in claims 1-3.  They are rejected for the same reasons. 

Regarding claim 9-11. Kundu teaches A non-transitory computer readable medium, comprising computer program (Fig. 15, MEMORY 1404G) which when executed by one or more processors (Fig. 15, CPU)  cause an apparatus to performance the method in claims 1-3.  They are rejected for the same reasons above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu as applied to claim 1 above, further in view of YANG; Suckchel et al. US 20160143017 A1.

Regarding claim 4. Kundu The method according to claim 1, but it does not teach wherein M is a pre-configured quantity of retransmissions for repeatedly transmitting the feedback information.
However, YANG teaches wherein M is a pre-configured quantity of retransmissions for repeatedly transmitting the feedback information. ([0100] “when PUCCH repetition number of times and corresponding PUCCH bundle start/configuration SF information for HARQ-ACK transmission are pre-configured,” …) in order to prevent collision with (implicit) PUCCH transmission from a legacy UE that performs HARQ-ACK feedback without repetition. ([0100])
Kundu and Yang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Kundu with the technique of preconfiguration of repeated transmission of ACK in Yang in order to prevent collision with (implicit) PUCCH transmission from a legacy UE that performs HARQ-ACK feedback without repetition.
Regarding claim 8. Kundu and Yang teaches An information transmission apparatus comprises: a receiver, configured to receive the first downlink data; (Kundu Fig. 15, RF Interface 1516) and a processor (Kundu Fig. 15, CPU 1404E) and a transmitter (Kundu Fig. 15, RF INT), performing the method in claims 4.  They are rejected for the same reasons. 

Regarding claim 12. Kundu and Yang teaches A non-transitory computer readable medium, comprising computer program (Kundu Fig. 15, MEMORY 1404G) which when executed by one or more processors (Kundu Fig. 15, CPU)  cause an apparatus to performance the method in claims 4.  They are rejected for the same reasons above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468